


116 HR 5168 IH: Pricing Greenhouse Gases Report Act of 2019
U.S. House of Representatives
2019-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 5168
IN THE HOUSE OF REPRESENTATIVES

November 19, 2019
Mr. Danny K. Davis of Illinois (for himself, Mr. Suozzi, Ms. Sánchez, Ms. Moore, Mr. Panetta, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To require the Secretary of the Treasury to submit a report to Congress regarding the Greenhouse Gas Reporting Program.
 
 
1.Short titleThis Act may be cited as the Pricing Greenhouse Gases Report Act of 2019.  2.Report on Greenhouse Gas Reporting Program (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury (or the Secretary’s delegate) shall submit a report to Congress on the utility of the data from the Greenhouse Gas Reporting Program for determining the amount of greenhouse gases emitted by each taxpayer for the purpose of imposing a fee on such taxpayers with respect to such emissions. Such report shall include a detailed description and analysis of any administrative or other challenges associated with using such data for such purpose. 
(b)Greenhouse Gas Reporting ProgramFor purposes of this section, the term Greenhouse Gas Reporting Program means the reporting program established by the Administrator of the Environmental Protection Agency under title II of division F of the Consolidated Appropriations Act, 2008.   